Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1, 3-10, and 12-17 in the reply filed on July 13, 2022 is acknowledged.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “remote plasma device” must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-10, and 12-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Toyoda; Kazuyuki et al. (US 20110212625 A1). Toyoda teaches an apparatus (Figure 12A,12B,13A,13B,13C; [0112]-[0114]) for processing a substrate, the apparatus (Figure 12A,12B,13A,13B,13C; [0112]-[0114]) comprising: a chamber (103; Figure 12A; [0112]-[0114]); a substrate supporting unit (106; Figure 12A-Applicant’s 600; Figure 1) rotatably installed in a process space of the chamber (103; Figure 12A; [0112]-[0114]) to support one or more substrates; a first gas distribution unit (133+137+128a; Figure 12A,12B,13A,13B,13C; [0078]-Applicant’s 100; Figure 1) for distributing a source gas to a first region (first region below 133,137,128a; Figure 12A,12B,13A,13B,13C) of the process space; a second gas distribution unit (137+128b; Figure 12B-Applicant’s 200; Figure 1) for distributing a reactant gas, reacting with the source gas, to a second region (second region below 133,137,128b; Figure 12B) of the process space; and a third gas distribution unit (131; Figure 13A,13B-Applicant’s 300; Figure 1,7) for distributing a purge gas, dividing the first region (first region below 133,137,128a; Figure 12A,12B,13A,13B,13C) and the second region (second region below 133,137,128b; Figure 12B), to a third region (third region below 138+128a+128b; Figure 12B-Applicant’s 30; Figure 7), as claimed by claim 1. The above and below italicized claim text are considered intended use claim requirements in the pending apparatus claims. Further, it has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter , 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (In re Casey,152 USPQ 235 (CCPA 1967); In re Otto , 136 USPQ 458, 459 (CCPA 1963); MPEP2111.02).
Toyoda further teaches:
The apparatus (Figure 12A,12B,13A,13B,13C; [0112]-[0114]) of claim 1, wherein the third region (third region below 138+128a+128b; Figure 12B-Applicant’s 30; Figure 7) is divided into a first zone (138+128a; Figure 12B-Applicant’s 302; Figure 2,7), a second zone (138+128b; Figure 12B-Applicant’s 304; Figure 2,7), and a third zone (between 128a,128b; Figure 12B-Applicant’s 306; Figure 2), as claimed by claim 3
4. The apparatus (Figure 12A,12B,13A,13B,13C; [0112]-[0114]) of claim 3, wherein a first plasma distribution unit (113+128a; Figure 12B,13A,13B,13C-Applicant’s 302a; Figure 2) is disposed in the first zone (first zone below 113+128a; Figure 12B,13A,13B,13C-Applicant’s 302; Figure 2,7) of the third region (third region below 138+128a+128b; Figure 12B-Applicant’s 30; Figure 7), and the first plasma distribution unit (113+128a; Figure 12B,13A,13B,13C-Applicant’s 302a; Figure 2) distributes a plasma gas to the first zone (first zone below 113+128a; Figure 12B,13A,13B,13C-Applicant’s 302; Figure 2,7), as claimed by claim 4
The apparatus (Figure 12A,12B,13A,13B,13C; [0112]-[0114]) of claim 4, wherein plasma is generated in the first zone (first zone below 113+128a; Figure 12B,13A,13B,13C-Applicant’s 302; Figure 2,7) only when the substrate supporting unit (106; Figure 12A-Applicant’s 600; Figure 1) is rotating, as claimed by claim 5. Applicant’s claim requirement is a claim requirement of intended use in the pending apparatus claims. Further, it has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter , 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (In re  Casey,152 USPQ 235 (CCPA 1967);  In re Otto , 136 USPQ 458, 459 (CCPA 1963); MPEP2111.02).
The apparatus (Figure 12A,12B,13A,13B,13C; [0112]-[0114]) of claim 3, wherein a second plasma distribution unit (113+128b; Figure 12B,13A,13B,13C-Applicant’s 304b; Figure 2,7)  is disposed in the second zone  (second zone below 113+128b; Figure 12B-Applicant’s 304; Figure 2,7) of the third region (third region below 138+128a+128b; Figure 12B-Applicant’s 30; Figure 7), and the second plasma distribution unit (113+128b; Figure 12B,13A,13B,13C-Applicant’s 304b; Figure 2,7)  distributes a plasma gas to the second zone  (second zone below 113+128b; Figure 12B-Applicant’s 304; Figure 2,7), as claimed by claim 6
The apparatus (Figure 12A,12B,13A,13B,13C; [0112]-[0114]) of claim 6, wherein plasma is generated in the second zone  (second zone below 113+128b; Figure 12B-Applicant’s 304; Figure 2,7) only when the substrate supporting unit (106; Figure 12A-Applicant’s 600; Figure 1) is rotating, as claimed by claim 7. Applicant’s claim requirement is a claim requirement of intended use in the pending apparatus claims. Further, it has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter , 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (In re  Casey,152 USPQ 235 (CCPA 1967);  In re Otto , 136 USPQ 458, 459 (CCPA 1963); MPEP2111.02).
The apparatus (Figure 12A,12B,13A,13B,13C; [0112]-[0114]) of claim 2, wherein the plasma gas is distributed through the third gas distribution unit (131; Figure 13A,13B-Applicant’s 300; Figure 1,7) to all of the first zone (first zone below 113+128a; Figure 12B,13A,13B,13C-Applicant’s 302; Figure 2,7) and the second zone  (second zone below 113+128b; Figure 12B-Applicant’s 304; Figure 2,7) of the third region (third region below 138+128a+128b; Figure 12B-Applicant’s 30; Figure 7), as claimed by claim 8
The apparatus (Figure 12A,12B,13A,13B,13C; [0112]-[0114]) of claim 8, wherein plasma is generated in each of the first zone (first zone below 113+128a; Figure 12B,13A,13B,13C-Applicant’s 302; Figure 2,7) and the second zone  (second zone below 113+128b; Figure 12B-Applicant’s 304; Figure 2,7) only when the substrate supporting unit (106; Figure 12A-Applicant’s 600; Figure 1) is rotating, as claimed by claim 9. Applicant’s claim requirement is a claim requirement of intended use in the pending apparatus claims. Further, it has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter , 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (In re  Casey,152 USPQ 235 (CCPA 1967);  In re Otto , 136 USPQ 458, 459 (CCPA 1963); MPEP2111.02).
The apparatus (Figure 12A,12B,13A,13B,13C; [0112]-[0114]) of claim 8, wherein the third gas distribution unit (131; Figure 13A,13B-Applicant’s 300; Figure 1,7) comprises a first plasma distribution unit (113+128a; Figure 12B,13A,13B,13C-Applicant’s 302a; Figure 2) disposed in the first zone (first zone below 113+128a; Figure 12B,13A,13B,13C-Applicant’s 302; Figure 2,7) and a second plasma distribution unit (113+128b; Figure 12B,13A,13B,13C-Applicant’s 304b; Figure 2,7)  disposed in the second zone  (second zone below 113+128b; Figure 12B-Applicant’s 304; Figure 2,7), and each of the first plasma distribution unit (113+128a; Figure 12B,13A,13B,13C-Applicant’s 302a; Figure 2) and the second plasma distribution unit (113+128b; Figure 12B,13A,13B,13C-Applicant’s 304b; Figure 2,7)  is configured with a first electrode (top 113; Figure 13C) and a second electrode (bottom 113; Figure 13C) having an electric potential difference therebetween to generate plasma, as claimed by claim 10
The apparatus (Figure 12A,12B,13A,13B,13C; [0112]-[0114]) of claim 3, wherein a first plasma distribution unit (113+128a; Figure 12B,13A,13B,13C-Applicant’s 302a; Figure 2) is disposed in the first zone (first zone below 113+128a; Figure 12B,13A,13B,13C-Applicant’s 302; Figure 2,7) of the third region (third region below 138+128a+128b; Figure 12B-Applicant’s 30; Figure 7), a second plasma distribution unit (113+128b; Figure 12B,13A,13B,13C-Applicant’s 304b; Figure 2,7)  is disposed in the second zone  (second zone below 113+128b; Figure 12B-Applicant’s 304; Figure 2,7) of the third region (third region below 138+128a+128b; Figure 12B-Applicant’s 30; Figure 7), and the first plasma distribution unit (113+128a; Figure 12B,13A,13B,13C-Applicant’s 302a; Figure 2) or the second plasma distribution unit (113+128b; Figure 12B,13A,13B,13C-Applicant’s 304b; Figure 2,7)  is configured with a first electrode (top 113; Figure 13C) and a second electrode (bottom 113; Figure 13C) having an electric potential difference therebetween to generate plasma, as claimed by claim 12
The apparatus (Figure 12A,12B,13A,13B,13C; [0112]-[0114]) of claim 3, wherein a first plasma distribution unit (113+128a; Figure 12B,13A,13B,13C-Applicant’s 302a; Figure 2) is disposed in the first zone (first zone below 113+128a; Figure 12B,13A,13B,13C-Applicant’s 302; Figure 2,7) of the third region (third region below 138+128a+128b; Figure 12B-Applicant’s 30; Figure 7), a second plasma distribution unit (113+128b; Figure 12B,13A,13B,13C-Applicant’s 304b; Figure 2,7)  is disposed in the second zone  (second zone below 113+128b; Figure 12B-Applicant’s 304; Figure 2,7) of the third region (third region below 138+128a+128b; Figure 12B-Applicant’s 30; Figure 7), and the first plasma distribution unit (113+128a; Figure 12B,13A,13B,13C-Applicant’s 302a; Figure 2) or the second plasma distribution unit (113+128b; Figure 12B,13A,13B,13C-Applicant’s 304b; Figure 2,7)  is connected to a remote plasma device (117; Figure 13A-not shown by Applicants) to distribute an ionized gas or a radical, as claimed by claim 13
The apparatus (Figure 12A,12B,13A,13B,13C; [0112]-[0114]) of claim 2, wherein the third gas distribution unit (131; Figure 13A,13B-Applicant’s 300; Figure 1,7) comprises a center purge distribution unit (122; Figure 13A, 13B) distributing the purge gas to a center region of the substrate supporting unit (106; Figure 12A-Applicant’s 600; Figure 1) in the third zone (between 128a,128b; Figure 12B-Applicant’s 306; Figure 2), as claimed by claim 14
The apparatus (Figure 12A,12B,13A,13B,13C; [0112]-[0114]) of claim 1, wherein the third gas distribution unit (131; Figure 13A,13B-Applicant’s 300; Figure 1,7) comprises a first purge gas distribution unit (122; Figure 13A,13B-Applicant’s 310; Figure 2,4) distributing the purge gas to a first zone (first zone below 113+128a; Figure 12B,13A,13B,13C-Applicant’s 302; Figure 2,7) of the third region (third region below 138+128a+128b; Figure 12B-Applicant’s 30; Figure 7) and a first plasma distribution unit (113+128a; Figure 12B,13A,13B,13C-Applicant’s 302a; Figure 2) distributing a plasma gas to the first zone (first zone below 113+128a; Figure 12B,13A,13B,13C-Applicant’s 302; Figure 2,7), and the substrate supporting unit (106; Figure 12A-Applicant’s 600; Figure 1) rotates so that a substrate passes through the first zone (first zone below 113+128a; Figure 12B,13A,13B,13C-Applicant’s 302; Figure 2,7) and moves from the first region (first region below 133,137,128a; Figure 12A,12B,13A,13B,13C) to the second region (second region below 133,137,128b; Figure 12B), as claimed by claim 15
The apparatus (Figure 12A,12B,13A,13B,13C; [0112]-[0114]) of claim 1, wherein the third gas distribution unit (131; Figure 13A,13B-Applicant’s 300; Figure 1,7) distributes a plasma gas to a first zone (first zone below 113+128a; Figure 12B,13A,13B,13C-Applicant’s 302; Figure 2,7) of the third region (third region below 138+128a+128b; Figure 12B-Applicant’s 30; Figure 7) to perform purging on the first zone (first zone below 113+128a; Figure 12B,13A,13B,13C-Applicant’s 302; Figure 2,7), and the substrate supporting unit (106; Figure 12A-Applicant’s 600; Figure 1) rotates so that a substrate passes through the first zone (first zone below 113+128a; Figure 12B,13A,13B,13C-Applicant’s 302; Figure 2,7) and moves from the first region (first region below 133,137,128a; Figure 12A,12B,13A,13B,13C) to the second region (second region below 133,137,128b; Figure 12B), as claimed by claim 16
The apparatus (Figure 12A,12B,13A,13B,13C; [0112]-[0114]) of claim 1, wherein the third gas distribution unit (131; Figure 13A,13B-Applicant’s 300; Figure 1,7) distributes a plasma gas to a second zone  (second zone below 113+128b; Figure 12B-Applicant’s 304; Figure 2,7) of the third region (third region below 138+128a+128b; Figure 12B-Applicant’s 30; Figure 7) to perform purging on the second zone  (second zone below 113+128b; Figure 12B-Applicant’s 304; Figure 2,7), and the substrate supporting unit (106; Figure 12A-Applicant’s 600; Figure 1) rotates so that a substrate passes through the second zone  (second zone below 113+128b; Figure 12B-Applicant’s 304; Figure 2,7) and moves from the second region (second region below 133,137,128b; Figure 12B) to the first region (first region below 133,137,128a; Figure 12A,12B,13A,13B,13C), as claimed by claim 17

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The below cited references illustrate similarly claimed structures with similar functional operation.
US 20090159213 A1
US 20070254486 A1
US 20070218702 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. The examiner can normally be reached on a Monday through Thursday schedule from 8am through 6pm EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any Inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Chemical and Materials Engineering art unit receptionist at (571) 272-1700. If the examiner cannot be reached please contact the examiner's supervisor, Parviz Hassanzadeh, at (571) 272- 1435.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/Awww.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.
	/Rudy Zervigon/           Primary Examiner, Art Unit 1716